Title: To George Washington from William Livingston, 21 August 1780
From: Livingston, William
To: Washington, George


					
						Dear Sir
						Morris Town [N.J.] 21 Augt 1780
					
					I have your Excellency’s Favour of the 15th Instant. It mortifies me beyond Expression to find that only 159 recruits have joined the Jersey Brigade; and all the Consequences which your Excellency mentions are

but too justly to be apprehended from such deficiences. I shall without loss of time pursue the measure your Excellency recommends for compleating our Quota, if my Disorder will permit, having been seized with the Fever & Ague last week, which has reduced me to a State almost too low to attempt any Business.
					I thank your Excellency for the agreeable Intelligence of the Captures to the Eastward. I had indeed heard something of it before; but as I never lay much stress upon News by common Report, I did not suffer myself to rejoice on the occasion. The great Quantity of Blankets & other coarse woollens which this Capture will afford us, as well as the Effect of the want of them on Canada, & the copper-headed allies of Great Brittain, must render it a very important one.
					I think I shall be able to procure Evidence from Sussex of Moody’s having inlisted our people, which I presume must be fatal to him. Whether it will be of any use to prove that he compelled one of our Justices to take the Oath of Allegiance to his Britannic Majesty, I know not.
					I have also been honoured with your Excellency’s Letter of the 20th, & Collo. Seely will discharge all his men except 200 accordingly. I had previous to the receipt of it, written to every one of our Colls pointing out their respective deficiences in the present Tour; & urging them to have their full Compliment by the first of September to rendezvous at this place, & there to wait your Excellency’s farther orders. As the dispatches are already gone, & as it is much easier to discharge them in case they should not be wanted, than to get them when they are, it will perhaps not be necessary to qualify those orders by a subsequent direction pursuant to your Excellency’s Letter, than to take the field if called upon. If however your Excellency shall continue to think it best, I shall on the least Intimati⟨on⟩ from you, give correspondent directions, tho’ from the slowness of their collecting & the length of the march with respec⟨t⟩ to many of them, I am really afraid that on any sudden moves out, they will not, on such orders, join you in due Season. I have the honour to be with the highest respect Dear Sir your Excellency’s most humble Servant
					
						Wil: Livingston
					
				